Citation Nr: 0836671	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


INTRODUCTION

The veteran had active service from November 1967 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence of record to have been 
etiologically related to service.

2.  Tinnitus was initially clinically demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to have been etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in September 2006 from 
the agency of original jurisdiction (AOJ) to the appellant.  
This letter informed the appellant of what evidence was 
required to substantiate his claims for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence.  The VCAA notice letter also 
discussed the law pertaining to the assignment of a 
disability evaluation and an effective date in compliance 
with Dingess/Hartman.  Nevertheless, because the 
preponderance of the evidence is against the claims for 
service connection, no disability rating or effective date 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, a report of VA 
examination, and reports of private post-service evaluation.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss and tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, so they must be denied.  38 C.F.R. 
§ 3.102.  

The veteran underwent audiometric examination on examination 
for enlistment into service, in May 1967.  The values noted 
on that audiological evaluation have been converted from 
American Standards Association (ASA) units to International 
Standards Organization (ISO) units since the examination was 
conducted prior to October 31, 1967, and the values must be 
converted to reflect the type of units recognized in 
38 C.F.R. § 3.385.  The reported findings were:

HERTZ
500
1000
2000
3000
4000
Right
5
0
0

10
Left
10
5
5

20

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's right and left ear hearing thresholds were 
not shown to exceed 20 decibels at any level between 500 and 
4000 Hertz, normal hearing, bilaterally, was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to hearing loss.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

Tinnitus was not complained of or demonstrated on the 
enlistment examination in May 1967.  As such, the presumption 
of soundness also attaches as to tinnitus.

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, to include his military occupational specialty 
as a machinist.  38 U.S.C.A. § 1154(a) (West 2002).  However, 
the veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of tinnitus.  
Similarly, the veteran's service medical records are also 
negative for any complaint, treatment, or diagnosis of 
hearing loss, except for one occasion, in June 1968.  When 
seen in June 1968, the veteran reported that he had awakened 
with trouble hearing.  The assessment was impacted cerumen, 
which was irrigated.  The veteran did not report any 
complaints referable to his ears in the manner now alleged 
(i.e., hearing loss or ringing of the ears) during his 
military separation examination in September 1971.  His 
hearing on whispered and spoken voice testing was reported as 
15/15, bilaterally.

This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing or tinnitus at 
his discharge from service, then he would have at least 
mentioned this during his military examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").

There also is no objective evidence of tinnitus, or hearing 
loss, during the years immediately following the veteran's 
discharge from active military service.  In fact, the 
evidence of record does not contain any demonstration of left 
ear hearing loss, subsequent to service, until a report of 
private audiological evaluation in May 1982, more than a 
decade after his discharge from service.  At that time, the 
veteran's left ear hearing threshold at 4000 Hertz was 25 
decibels.  See Hensley (audiometric findings above 20 
decibels at a relevant Hertz level indicate some form of 
hearing loss).  Right ear hearing loss was not demonstrated 
on audiometric examination at that time.  Indeed, right ear 
hearing loss was initially demonstrated on private 
audiometric examination in January 2006, decades after the 
veteran's discharge from service.  The veteran initially 
reported having ringing in his ears on private audiological 
examination in May 2006.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  

The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability, years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this regard, the Board notes that on VA 
examination in November 2006, the veteran reported that he 
had initially noticed ringing in his ears "around 1972," 
and had seen a physician for tinnitus in 1972 or 1973.  The 
examiner noted that the veteran was very clear about the fact 
that the onset of tinnitus had been sometime after the 
veteran left service.  Although the veteran is competent to 
report that he had noticed ringing in his ears within one 
year of his separation from service, his statement in this 
regard is less than credible.  In this regard, the Board 
notes that although the record contains reports of findings 
on audiological examination in May 1982 and January 2006, a 
complaint of tinnitus was not indicated until a report of 
audiological examination in May 2006.  Further, in his claim 
for service connection for bilateral hearing loss and 
tinnitus, received in August 2006, the veteran reported that 
the onset of the disabilities at issue was in 1982.  



Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
private audiological examinations in January and May 2006, 
and VA audiology examination in November 2006, the veteran 
has tinnitus and sufficient bilateral hearing loss to meet 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing loss disability for VA purposes, 
there is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that his bilateral hearing 
loss disability and tinnitus were incurred or aggravated 
during his active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  See also 38 C.F.R. § 3.385.  
Significantly, the VA examiner who performed the November 
2006 audiological evaluation opined that it was "a medical 
certainty that the veteran did not acquire a hearing 
disability while in military service," and that it was less 
likely than not that the veteran acquired tinnitus due to 
acoustic trauma in service.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the etiology 
of his bilateral hearing loss disability and tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against his claims, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


